Citation Nr: 1243646	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  04-24 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.    

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.  

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from January 26, 1971 to March 3, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, wherein the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a left knee disability.  In that same rating action, the RO also denied the claims for service connection for a left hip disability and a low back disability, both to include as secondary to a left knee disorder.  The Veteran subsequently filed a timely appeal.  

In a February 2012 decision, the Board concluded that new and material evidence had been presented to reopen the claim for service connection for a left knee disability.  In addition, the Board remanded the underlying service connection claim, as well as the claims for service connection for left hip and low back disabilities, to the RO for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.       


FINDINGS OF FACT

1.  While the Veteran gave a history of a left knee injury at the time of his January 1971 induction examination, his lower extremities were clinically evaluated as "normal" and he was found to be physically fit to undergo military training, thereby raising a presumption of soundness.     

2.  The evidence undebatably shows that prior to service, the Veteran injured his left knee in a motorcycle accident and had internal derangement of the left knee with marked arthritis.  

3.  The evidence also undebatably shows that the Veteran's pre-existing left knee disability underwent no chronic worsening or permanent increase in severity during or as a result of active service, thereby rebutting the presumption of soundness.  

4.  There is no competent evidence of record showing a current diagnosis of a left hip disability.  

5.  A low back disability, to include degenerative disc disease of the lumbosacral spine, was not manifest during service and is not related to the Veteran's period of active service, to include any incident or event therein.  

6.  As service connection for a left knee disability has not been established, there is no legal basis for a grant of service connection for a claimed left hip disability or a low back disability as secondary to a left knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disability, diagnosed as internal derangement of the left knee with marked arthritis, clearly and unmistakably pre-existed active service and was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004).        

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).          

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in April 2002, November 2004, and December 2012 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2002, November 2004, and December 2012 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the December 2012 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in April 2002, prior to the appealed from rating decision, along with the subsequent notice provided in November 2004 and December 2012, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in February 2005 and November 2012 supplemental statements of the case (SSOCs) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board recognizes that in July 2004, the Veteran submitted a completed VA Form 21-4142, Authorization and Consent to Release Information, in which he indicated that he had been treated at St. Joseph Mercy Hospital in 1973 for his left knee disability.  The RO subsequently sent a letter to the aforementioned hospital and requested records pertaining to the Veteran's treatment.  However, in September 2004, the hospital responded that they only kept medical records for 25 years and that anything before that had been destroyed.  The hospital also noted that they had checked their microfilm but that those records had also been destroyed.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In the February 2012 remand, the Board noted that according to the Veteran, he might have received treatment in March 1971 at the VA Medical Center (VAMC) in Ann Arbor, Michigan.  Thus, upon remand, the RO was asked to contact the Ann Arbor VAMC and obtain outpatient treatment records pertinent to the Veteran, if available.  The RO was further asked to obtain the Veteran's outpatient treatment records from the VAMC in Gainesville, Florida, dated since February 2005.  

In July 2012, the RO received copies of outpatient treatment records from the Ann Arbor VAMC, dated from March to November 1971.  In addition, the Board is able to review the Veteran's outpatient treatment records from the Gainesville VAMC, dated from February 2005 to December 2011, in his electronic ("Virtual VA") file.

In the February 2012 remand, the Board also reported that although the evidence of record included records from the Social Security Administration (SSA), it was unclear if such records were complete.  Thus, upon remand, the RO was to obtain any outstanding SSA records.  

In May 2012, the RO contacted the SSA and requested the Veteran's SSA records.  In the return response, the SSA stated that they could not send the records because they had been destroyed.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

In regard to an examination, the Veteran received a VA examination in April 2012 which was thorough in nature and adequate for the purposes of deciding these claims.  Based on review of the claims folder and interview and evaluation of the Veteran, the examiner concluded that the Veteran did not have a left hip disability; x-rays of the Veteran's left hip were reported to be normal.  In addition, the examiner opined that the Veteran's left knee disorder clearly and unmistakably pre-existed active service and that such left knee disability clearly and unmistakably was not aggravated during active service.  Moreover, the examiner opined that the Veteran's low back disability, diagnosed as degenerative disc disease of the lumbosacral spine, was not related to the Veteran's period of active service.  These opinions were supported by adequate rationale and are deemed sufficient for the purpose of this adjudication.  VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (c )(4) (2012).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 


II.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of a left hip disability or a low back disability.  The records show that in January 1971, the Veteran underwent an entrance examination.  At that time, in response to the question of whether he had ever had or if he currently had a history of broken bones, the Veteran responded "yes."  The examiner noted that the Veteran had fractured his left knee.  The physical examination showed that the Veteran had a scar on his left leg.  The Veteran's lower extremities were clinically evaluated as "normal" and he was found physically fit to undergo military training.      

The Veteran's service treatment records include a Medical Board report, dated in February 1971.  In the report, it was noted that the Veteran was seen in the first week of training for complaints of left knee pain.  He was then sent to the Orthopedic Clinic at the United States Naval Hospital in Beaufort, South Carolina, where he was diagnosed with internal derangement of the left knee.  According to the Veteran, he had been involved in a motorcycle accident in July 1965 and subsequently had an operation where a metal plate was inserted in the lower aspect of the left femur.  He was hospitalized for 22 days.  In approximately June 1966, the plate was removed from the left femur.  The Veteran indicated that since that time, he had experienced intermittent severe pain in the left knee, especially on physical exertion.  Upon physical examination, there was one inch quadriceps atrophy of the left leg with some bony irregularity and deformity on the lateral aspect of the lower left femur.  There was no evidence of any swelling of the left knee.  X-ray examination of the left knee showed marked osteoporosis with trophic changes of the distal femur and patella.  There was also a deformity of the left patella and there were calcifications adjacent to the lateral condyle of the left femur.  The Medical Board concluded that the Veteran's internal derangement of the left knee existed prior to enlistment and was not aggravated by service.  The Medical Board also determined that the Veteran had a non-acceptable defect and should be separated from the military.  Thus, he was to be discharged because of "erroneous enlistment."  In March 1971, the Veteran was discharged from service.     

The Ann Arbor VAMC outpatient treatment records show that approximately one week after the Veteran's discharge in March 1971, he sought treatment for complaints of a "bad left leg."  According to the Veteran, he thought that he had a torn cartilage in his left knee.  The Veteran stated that he had pain in his left knee with long weight bearing or walking.  He noted that he had a history of left knee surgery.  No diagnosis was provided.     

The Veteran initially filed a claim for service connection for a left knee disability in April 1971.  At that time, he stated that his pre-existing left knee disability had been aggravated during his period of service.  

In a July 1971 rating action, the RO concluded that the Veteran's pre-existing left knee disability was not aggravated during his period of service.  The RO noted that the Veteran's service treatment records did not show that the Veteran re-injured his left knee while he was in the military.     

VAMC outpatient treatment records reflect that in July 1997, the Veteran underwent a magnetic resonance imaging (MRI) of his lumbosacral spine.  The MRI was interpreted as showing the following: (1) left lateral disc protrusion at L3-4, (2) diffuse bulge at L4-5, (3) facet hypertrophy at L4-5 and L5-S1, and (4) no disc herniation or spinal stenosis.  In August 1997, the Veteran sought treatment for complaints of chronic low back pain.  At that time, he stated that he had stopped working as a carpenter because of low back pain.  

In a letter from the SSA, dated in September 1998, the SSA determined that the Veteran was disabled under the Social Security Act and was thereby entitled to Social Security disability benefits.  In the attached decision, it was indicated that the Veteran started having complaints of back pain in 1988.  Eventually, in January 1998, he was diagnosed with degenerative changes of the lumbosacral spine.    

VAMC outpatient treatment records, dated from March 2001 to February 2005, show that in October 2000, the Veteran had an MRI taken of his lumbosacral spine.  The MRI was interpreted as showing lumbar degenerative disc disease.  The records also reflect that in June 2001, the Veteran received treatment for his diagnosed degenerative joint disease of the left knee.  In addition, in November 2001, the Veteran received treatment for his low back pain.  The Veteran reported that he had experienced low back pain since a lifting injury 15 years ago.  In February 2005, the Veteran underwent a total left knee arthroplasty.      

In March 2002, the Veteran once again filed a claim of entitlement to service connection for a left knee disability.      

In April 2004, a hearing was conducted at the RO.  At that time, the Veteran stated that prior to his entrance into the military, he was in a motorcycle accident and broke his left leg just above the kneecap.  He indicated that he had surgery where a plate was put in and was subsequently taken out one year later.  According to the Veteran, after his injury, he developed left knee pain.  In 1971, he entered the military and underwent an entrance examination.  The Veteran noted that he provided a history of his left knee injury at the time of the examination and that he was found to be physically fit for military service.  He stated that he did his basic training at Paris Island, South Carolina.  According to the Veteran, due to the severity of basic training, which included long runs with a full field pack that weighed approximately 60 pounds, he started having problems with his left knee.  The Veteran indicated that during the third week of basic training, his left knee went out during a run around the island.  He reported that he could barely walk on it and that the next day, he was limping.  According to the Veteran, he underwent treatment and was eventually sent to the Naval Hospital where he was diagnosed with a left knee disability.  The Veteran noted that he was then evaluated by a Medical Board and that they determined that he should be discharged due to his left knee disability.  He stated that after his discharge, he initially sought treatment at the Ann Arbor VAMC.  However, he noted that they did not prescribe physical therapy or put him on any medication.  According to the Veteran, his left knee eventually improved and he started working.  In 1988, he stopped working because his leg got worse and his back went out.  The Veteran indicated that also in 1988, he started having problems with his left hip and low back.  He reported that he was eventually diagnosed with arthritis in his left hip and low back.  According to the Veteran, he was told by his physician that because he was favoring his left leg due to his left knee disability, he put pressure on his hips.    

In April 2012, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  According to the Veteran, after his left knee injury, he worked as a tree trimmer which put a lot of strain on his left knee but he just "lived with it."  The Veteran reported that he was then drafted and that his doctor gave him a letter to show to the draft board.  He noted that he was excused three or four times.  According to the Veteran, he subsequently moved to Florida and he no longer had the letter from his physician.  Instead of being drafted into the Army, the Veteran stated that he decided to join the Marines.  The Veteran noted that upon his induction examination, he provided a history of his left knee injury.  The Veteran reported that during basic training, he left leg "went out" on him during a march.  He stated that he did not fall but that he was limping badly the next day.  According to the Veteran, after he was re-examined, he was eventually discharged.  The Veteran stated that after his separation from the military, he received unemployment benefits.  He indicated that when those benefits ended, he started working in construction after his "leg got better."  According to the Veteran, he did not receive any treatment for his left knee until 1995 when he saw a chiropractor to work on his back.  The Veteran noted that he had a total left knee replacement in 2005.       

Following the physical examination, the examiner diagnosed the Veteran with degenerative joint disease with chondromalacia patella of the left knee.  The examiner opined that the Veteran's left knee disability clearly and unmistakably pre-existed the Veteran's entry into active duty.  The examiner further opined that the Veteran's left knee disability clearly and unmistakably did not undergo an increase in severity of the underlying pathology during service.  The examiner noted that according to the Veteran, his left knee had always bothered him intermittently ever since the fracture in 1965 but that he had learned how to deal with it.  That was confirmed by the Veteran's statement to the Medical Board in 1971 that since his motorcycle left knee injury, he had experienced intermittent severe pain in his left knee especially on physical exertion.  The injury was severe enough that the Veteran had his doctor write him a letter exempting him from being drafted into the Army.  The Veteran joined the Marines instead, by choice, but since the abnormalities of the left knee were apparent only on x-rays, and the pain was not acting up during the physical examination, it would have been naturally missed on his entrance examination.  According to the Veteran, his left knee went out on him while marching around Paris Island in February 1971 but he denied falling, and further questioning revealed that it meant that he felt severe left knee pain at the time.  Service treatment records documented that the Veteran was expeditiously evaluated for the left knee complaint, and x-rays dated in February 1971 revealed significant pre-existing abnormalities, i.e., "marked osteoporosis, trophic changes of the distal femur and patella with deformity. . .  calcifications adjacent to the lateral condyle of the left femur."  The examiner indicated that those significant abnormalities all took many years to develop, not two plus weeks.  After that one incident, the Veteran was placed on medical hold and separated shortly after.  The Veteran apparently went back to his baseline and was able to work in strenuous occupations for the next 24 years, without once seeking medical attention for his left knee condition.  The examiner stated that there was absolutely no objective evidence that active duty changed the natural progression of the Veteran's left knee condition.           

In the April 2012 VA examination report, the examiner also addressed the question of whether the Veteran had a left hip disability.  In this regard, according to the Veteran, he had pain in his left hip which started about eight years ago.  The Veteran indicated that he probably had arthritis in his left hip.  However, at the time of the April 2012 VA examination, the Veteran had x-rays taken of his left hip and the x-rays were reported to show a normal left hip.  Thus, with respect to a diagnosis, the examiner stated that there was no objective evidence of a left hip condition.  The examiner noted that the Veteran denied any left groin pain which was usually the area of pain for hip pathology.    

In the April 2012 VA examination report, the examiner also diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  The diagnosis was based on a review of the Veteran's x-ray reports.  The Veteran stated that he had been diagnosed with arthritis of the lumbosacral spine for approximately 10 years.  According to the Veteran, he developed a low back condition in the late 1980's due to his job in construction which involved heavy work.  He denied any specific trauma or accident involving his back.  After a review of the Veteran's claims file and the physical examination, the examiner opined that the Veteran's degenerative disc disease of the lumbosacral spine did not have its clinical onset during active service, not was it related to any in-service disease, event, or injury.  The examiner indicated that according to the Veteran, the onset of his back condition was many years after his separation from the military and he attributed it to his occupational activities.  The Veteran had also claimed and obtained workman's compensation and later disability for his back condition.  The examiner also noted that the Veteran's service treatment records were negative for any complaints or findings of a back disability.   


III. Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

IV. Analysis

A. Left Knee Disability 

A veteran is presumed to have been in sound condition at service entrance except as to defects, infirmities, or disorders noted, or where clear and unmistakable evidence demonstrates that the injury or disease existed before service.  38 U.S.C.A. § 1111.  The implementing regulation,  38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b).  A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003; Wagner, supra.  

With the above criteria in mind, the Board recognizes that while the Veteran gave a history of a left knee injury at the time of his January 1971 induction examination, his lower extremities were still clinically evaluated as "normal" and he was found to be physically fit to undergo military training.  Accordingly, with no left knee disability noted at the time of the induction examination, the Veteran is entitled to a presumption of soundness at service entrance.  The questions, therefore, are whether the evidence clearly and unmistakably demonstrates that the Veteran had a left knee disability prior to his entrance into the military, and, if so, whether it clearly and unmistakably shows that such left knee disability was not aggravated during service.  VAOPGCPREC 3- 2003; see also Wagner, supra.  

The evidence undebatably shows that prior to service, the Veteran injured his left knee in a motorcycle accident and had internal derangement of the left knee with marked arthritis.  First, the Veteran himself has confirmed that he fractured his left knee prior to his enlistment and that he had a metal plate inserted in the lower aspect of his femur.  His statements in this regard are both competent and credible, and supported by the fact that a scar of the left leg was noted on his entrance examination.  Second, in the February 1971 Medical Board report, which was written just a short time after the Veteran's induction, the Medical Board concluded that the Veteran had internal derangement of the left knee with marked arthritis, confirmed by x-rays, and that such left knee disability existed prior to enlistment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity).  Third, in the April 2012 VA examination report, the examiner concluded that the Veteran's left knee degenerative joint disease with chondromalacia patella of the left knee clearly and unmistakably pre-existed the Veteran's entry into active duty.  The examiner provided numerous reasons for his opinion, including the fact that the Veteran's February 1971 left knee x-rays revealed significant pre-existing abnormalities, such as marked arthritis, which would have taken many years to develop and not just the short period of time that the Veteran had been in the military.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran had a left knee disability, diagnosed as internal derangement of the left knee with marked arthritis, which existed prior to his entry into service.  

The next question for the Board is whether the evidence clearly and unmistakably demonstrates that the Veteran's left knee disability was not aggravated by service. In this regard, the Medical Board in February 1971 concluded that the Veteran's pre-existing left knee disability was not aggravated by service.  In addition, in the April 2012 VA examination report, the examiner specifically opined that the Veteran's pre-existing left knee disability clearly and unmistakably did not undergo an increase in severity of the underlying pathology during service.  The examiner stated that according to the Veteran, after his injury, he experienced intermittent severe left knee pain upon physical exertion.  Such symptomatology was present prior to his enlistment.  After the Veteran was inducted into the military, he had one incident of increased left knee pain and was expeditiously evaluated.  Once it was clear that the Veteran had internal derangement of the left knee with marked arthritis, he was placed on medical hold and separated shortly after.  The examiner also reported that after the Veteran's discharge, he went back to his "baseline" and was able to work in strenuous occupations for the next 24 years, without once seeking medical attention for his left knee condition.  Thus, the examiner concluded that there was absolutely no objective evidence that active duty changed the natural progression of the Veteran's left knee condition.  This evidence opposes, rather than supports, the Veteran's contentions.  The Veteran's own statements made at his personal hearing support this conclusion.  Specifically, the Veteran testified that after he was discharged from service the pain started going away, his leg got better, and he worked until around 1988 when it got worse.

The only evidence of record supporting the Veteran's claim is his own opinion that his pre-existing left knee disability was aggravated during service.  In this regard, the Veteran is competent to give evidence about observable symptoms such as pain in his left knee.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau, supra ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  However, the Veteran is not competent in this instance to opine that his pre-existing left knee disability was aggravated during service as that is a complex medical question that requires medical expertise and training including : knowledge of the etiology and progression of disease; and correlation with past medical records and reported history.  The Veteran's internal derangement of the left knee with arthritis is not a simple medical condition and as a lay person, the Veteran is not qualified through education, training, or experience to provide an opinion on whether such disability was aggravated during service.  The question of aggravation of the underlying condition would not be subject to lay observation, as contrasted with the situations contemplated by Jandreau and Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  Here the Veteran's lay opinion on aggravation is not competent evidence and cannot be considered as evidence favorable to the claim.  Even if any weight was afforded to the Veteran's lay opinion, the Board gives greater probative value to the medical opinion of a skilled clinical professional such as the examiner from the April 2012 VA examination than to the contentions of the Veteran.  
 
In light of the above, while the Veteran's left knee symptomatology may have increased in severity during active service, the Board finds that the evidence of record clearly and unmistakably shows that his underlying left knee disability, which existed prior to service, was not chronically worsened during service.  It is pertinent to note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to constitute "aggravation in service" unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board observes that it is not necessary to address the issue of aggravation under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  This statue and regulation do not apply to this case because the Board has determined under 38 U.S.C.A. § 1111 that the evidence clearly and unmistakably demonstrates that the Veteran's pre-existing left knee disability was not aggravated by active service.  See VAOPGCPREC 3-2003.       

For the reasons discussed above, the Board finds that the Veteran's left knee disability, diagnosed as internal derangement of the left knee with marked arthritis, clearly and unmistakably pre-existed active service and clearly and unmistakably was not aggravated during active service.  Thus, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a left knee disability is not warranted.     

B. Left Hip Disability 

Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, there is no competent evidence showing a current diagnosis of a left hip disability.  In this regard, the Board notes that x-rays taken at the time of the April 2012 VA examination were reported to show a normal left hip.  In addition, the examiner stated that there was no objective evidence of a left hip condition.    

The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has a left hip disability.  In the Veteran's April 2012 VA examination, he stated that he probably had arthritis in his hip.  However, the Board observes that arthritis is diagnosed on the basis of clinical and x-ray examinations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  Thus, the Board finds that the Veteran, as a lay person, is not competent to render an opinion on a diagnosis of arthritis of the left hip because, as stated above, specialized education and/or training are required for such a determination.  Therefore, he cannot provide a competent opinion regarding diagnosis and, as such, his opinion does not constitute competent evidence.

The Board also recognizes that the Veteran maintains that he currently has pain in his left hip.  The Veteran is certainly competent to testify as to symptoms such as pain in his left hip.  However, a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, no underlying left hip disability has been diagnosed.   

The Veteran's service treatment records are negative for any complaints or findings of a left hip disability.  In this regard, the Veteran has made no specific allegation as to in-service treatment for a left hip disability.  In fact, in his April 2004 hearing, he testified that he did not have any problems with his left hip until 1988, over 17 years after his discharge.  The Veteran's primary contention is that he has a left hip disability that is secondary to his left knee disability.  This issue of secondary service connection will be discussed further below.  However, in regard to the Veteran's claim for service connection for a left hip disability on a direct basis, given that there is no competent evidence of record of a current left hip disability, the Board finds that there is a preponderance of evidence against the Veteran's claim and that the claim must be denied.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as there is a preponderance of evidence against the Veteran's claim, the doctrine is not for application.   38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the claim for service connection for a left hip disability on a secondary basis, the Veteran contends that he has a left hip disability that is secondary to his left knee disability.  In the decision above, the Board has denied the Veteran's claim for service connection for a left knee disability.  Therefore, although the Veteran does not currently have a left hip disability, even if he did, given that service connection is not in effect for a left knee disability, there is no legal basis for granting service connection for a left hip disability as secondary to a left knee disability.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the Board must deny the claim for secondary service connection for a left hip disability as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


C. Low Back Disability

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a low back disability, to include degenerative disc disease of the lumbosacral spine, on a direct basis.  The Board recognizes that the Veteran has a current diagnosis of a low back disability, diagnosed as degenerative disc disease of the lumbosacral spine.  However, there is no competent and credible evidence of record linking the Veteran's currently diagnosed low back disability to his period of active service.     

The Veteran's service treatment records are negative for any complaints or findings of a low back disability, to include degenerative disc disease of the lumbosacral spine.  The first evidence of record of the Veteran's degenerative disc disease of the lumbosacral spine is in approximately July 1997, over 26 years after the Veteran's separation from the military.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].

Because the Veteran had less than 90 days of service, presumptive service connection for arthritis as a chronic disease manifested to a degree of 10 percent or more within one year from the date of separation from service does not apply.  38 C.F.R. § 3.307(a).

In this case, the Veteran has made no specific allegation as to in-service treatment for a low back disability or continuing symptoms since service.  In fact, in his April 2004 hearing, he testified that he did not have any problems with his back until 1988 and that his back problems were related to his employment, not to his period of active service.  The Veteran's primary contention is that he has a low back disability that is secondary to his left knee disability.  This issue of secondary service connection will be discussed further below.  However, in regard to the Veteran's claim for service connection for a low back disability on a direct basis, in light of the above, without any lay or medical evidence showing a low back disability, to include degenerative disc disease of the lumbosacral spine, during service, or any competent evidence relating the Veteran's currently diagnosed degenerative disc disease of the lumbosacral spine to his period of active service, service connection for a low back disability, to include degenerative disc disease of the lumbosacral spine, on a direct basis is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.
 
The Board also notes that in regard to the Veteran's secondary service connection claim, in the decision above, the Board has denied the Veteran's claim for service connection for a left knee disability.  Therefore, given that service connection is not in effect for a left knee disability, there is no legal basis for granting service connection for a low back disability, to include degenerative disc disease of the lumbosacral spine, as secondary to the aforementioned disability.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Under these circumstances, the Board must deny the claim for secondary service connection for a low back disability, to include degenerative disc disease of the lumbosacral spine, as without legal merit.  See Sabonis, 6 Vet. App. at 426, 430.

ORDER

Entitlement to service connection for a left knee disability is denied.    

Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability, is denied.  

Entitlement to service connection for a low back disability, to include as secondary to a left knee disability, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


